On Application por Rehearing.
Todd, J.
In reference to the question presented in the application for rehearing, as to the effect of our decree on the rights of the parties who did not oppose in the court below, and did not appeal from the judgment there rendered, we have only to say, that our decree disposes *892of tlie controversy presented to us for determination; and we are not called upon to express, and decline to express, any opinion as to the effect thereof upon the rights of appellees, with reference to each other.
Rehearing refused.
The Chief Justice recuses himself, having been of counsel.
Levy, J., absent.